DETAILED ACTION
Status of Claims:  
Claims 6-19 are pending.
Claims 6-19 are amended.
The information disclosure statement (IDS) submitted on Aug. 17, 2021 has been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 23, 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Abe on Sep. 10, 2021.

The application has been amended as follows: 
Regarding claim 6, replace “managing” in line 1 with –introducing--; replace “the one or more markers in groundwater” in line 6 with –the one or more marker in the groundwater--; replace “of the marker” in line 9 with –of the one or more marker--.

Regarding claims 7-11, replace “The ground injection agent managing method” in line 1 of each claim with –The method--.

Cancel claims 12-13.

Regarding claim 14:
replace “managing” in line 1 with –introducing--; 
replace “the one or more markers in groundwater” in line 5 with –the one or more marker in the groundwater--; 
replace “of the marker” in line 8 with –of the one or more marker--; 
replace “the injection agent in the injection liquid” in lines 8-9 with –the one or more injection agent in the injection liquid--; 
replace “a concentration of the marker” in line 9 with –a concentration of the one or more marker--; 
replace “characteristic of the marker” in line 11 with –characteristic of the one or more marker--; 
replace “the injection agent” in lines 11-12 with –the one or more injection agent--; 
replace “the injection agent” in line 13 with –the one or more injection agent--.

Regarding claims 15-19, replace “The ground injection agent managing method” in line 1 of each claim with –The method--.

REASONS FOR ALLOWANCE
Claims 6-11 and 14-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art, JP 5971606 and Hoots (US 5,411,889 A). 

The prior art teaches a method of introducing a ground injection agent into groundwater, the method comprising: injecting an injection liquid comprising one or more injection agent and one or more marker into the ground through a water injection well, wherein the one or more injection agent and one or more marker both being characterized by exhibiting a similar behavior in the ground; measuring a concentration of the one or more marker in the groundwater, using a sensor, at a location spaced apart from the water injection well; estimating a concentration of the one or more injection agent in the groundwater from the concentration of the one or more marker in the groundwater, and the ratio between a concentration of the one or more injection agent in the injection liquid and a concentration of the one or more marker in the injection liquid, and a coefficient based on the absorption/desorption characteristics of the one or more marker; and adjusting the concentration of the one or more injection agent in the groundwater based on the estimated concentration of the one or more injection agent in the groundwater by controlling, through a controller, the injection of the injection liquid into the groundwater through the water injection well.  Additionally, the prior art further teaches for claim 14: wherein the one or more injection agent and one or more marker both comprise a 

The prior art does not teach or suggest, either alone or in combination, that the coefficient used for estimating a concentration of the one or more injection agent in the groundwater is based on a difference between a first absorption/desorption characteristic of the one or more marker and a second absorption/desorption characteristic of the one or more injection agent. It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the prior art coefficient to be the claimed coefficient because there is no teaching or suggestion from this or related prior arts to use such a coefficient in the estimation of injection agent concentration, and thus there is no motivation to make the change.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                         September 10, 2021